Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 5/31/2022, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Kerr (“Kerr”, US 20180064349) in view of Mansor et al (“Mansor”, Body Temperature Measurement for Remote Health Monitoring System, 2013, IEEE, 5 pages) does not teach a smart body temperature monitoring system, comprising: a thermometer; the thermometer comprises a body temperature detection module for capturing local body temperature data of a person identified by a local identification information, a central processing unit (CPU) connected with the body temperature detection module, and a wireless communication module connected with the CPU; a cloud server communicatively connected with the wireless communication module of the thermometer, comprising a cloud database; the cloud database stores global records of one or more persons, wherein a global record for each of the persons includes a global identification information and global body temperature data of the person; and a mobile terminal communicatively connected with the cloud server, through which the global records of the cloud database stored in the cloud server are accessed and checked; the thermometer also comprises a built-in storage device connected with the CPU; the built-in storage device of the thermometer is stored with a local database; the local database stores local records of one or more persons; a local record for each of the persons includes the local identification information and the local body temperature data of the person; the wireless communication module transmits the local records of the local database directly / indirectly to the cloud server and synchronizes the local records of the local database with the global records of the cloud database of the cloud server: the thermometer also comprises a camera connected with the CPU the thermometer further comprises a face recognition module connected with the CPU: the local records of the local database further includes local face information: the face recognition module is configured to control the camera to capture face image of a person, search through the local database for a local record with its local face information matching with the captured face image so as to determine a current local record in the local database where the local body temperature data captured by the body temperature detection module is to be saved, and create a new local record if no local record of the local database has local face information matching with the captured face image and determine the new local record as the current local record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, Claims 1, 4-11, 13, and 15-20 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kapoor (US 20150065814), Abstract - A stethoscope front-end recorder device (also referred to as Sleeve) for the chest piece of a stethoscope, which is easily installed and removed. The Sleeve is attached to the chest piece of a stethoscope for comprehensive diagnosis of heart issues. The Sleeve contains sensors for acquiring biosensor parameters such as electrocardiogram, body temperature, heartbeat, heart rhythm, heart rate variability, heart rate turbulence, heart sounds, respiration, cardiac index and blood flow. The Sleeve has Bluetooth interface communicating with a mobile device with software component, interfacing with a back-end server with the capability to capture, analyze and save patient information. 
Baker et al (US 20120003933), Abstract - A wireless medical device is disclosed. The wireless medical device comprises a processor, a memory, a sensor for detecting a physiological signal, a radio and a proximity detector to measure a distance of the wireless medical device relative to a second wireless medical device. The proximity detector includes a ranging functionality. A wireless communication channel is created when a distance between the wireless medical device and the second wireless medical device is within a first predetermined threshold. The distance is greater than zero. 
Tran (US 20140278475), Abstract - Systems and methods are disclosed to provide automatic messaging to a client on behalf of a healthcare treatment professional by: setting up one or more computer implemented agents with rules to respond to a client condition, wherein each agent communicates with another computer implemented agent, the client or the treatment professional; during run-time, receiving a communication from the client and in response selecting one or more computer implemented agents to respond to the communication; and automatically formatting a response to be rendered on a client mobile device to encourage healthy behavior.
Smith (US 20100262435), Abstract - In one example, a method of providing targeted health care content to a patient includes receiving user data specific to the patient. The user data is stored in a user account associated with the patient. Targeted health care content is identified in a content database based on some or all of the user data. The targeted health care content is delivered to the patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444   

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444